Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO THE $1,500,000,000 SECOND AMENDED AND
RESTATED REVOLVING LOAN FACILITY CREDIT AGREEMENT

This FIRST AMENDMENT TO THE $1,500,000,000 SECOND AMENDED AND RESTATED REVOLVING
LOAN FACILITY CREDIT AGREEMENT (this “First Amendment”) is made and dated as of
the 3rd day of July, 2007, by and among THE MACERICH PARTNERSHIP, L.P., a
limited partnership organized under the laws of the state of Delaware (“Macerich
Partnership”), AS BORROWER; THE MACERICH COMPANY, a Maryland corporation
(“MAC”); MACERICH WRLP II CORP., a Delaware corporation (“Macerich WRLP II
Corp.”); MACERICH WRLP II LP, a Delaware limited partnership (“Macerich WRLP II
LP”); MACERICH WRLP CORP., a Delaware corporation (“Macerich WRLP Corp.”);
MACERICH WRLP LLC, a Delaware limited liability company (“Macerich WRLP LLC”);
MACERICH TWC II CORP., a Delaware corporation (“Macerich TWC Corp.”); MACERICH
TWC II LLC, a Delaware limited liability company (“Macerich TWC LLC”); MACERICH
WALLEYE LLC, a Delaware limited liability company (“Macerich Walleye LLC”); IMI
WALLEYE LLC, a Delaware limited liability company (“IMI Walleye LLC”); and
WALLEYE RETAIL INVESTMENTS LLC, a Delaware limited liability company (“Walleye
Investments LLC”), AS GUARANTORS; THE LENDERS FROM TIME TO TIME PARTY HERETO
(collectively and severally, the “Lenders”); and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent” or “DBTCA”) and as
collateral agent for the Benefited Creditors.

RECITALS

A.            Pursuant to that certain Second Amended and Restated Credit
Agreement, dated as of July 20, 2006, as amended or otherwise modified to date
(the “Credit Agreement”), by and among the Borrower, MAC, the lenders from time
to time party thereto (the “Existing Lenders”), and the Administrative Agent,
the Existing Lenders have made $1,500,000,000 of revolving credit facilities
available to the Borrower and certain subsidiaries and affiliates of the
Borrower.  Initially capitalized terms used herein and not otherwise defined
have the respective meanings given to such terms in the Credit Agreement.

B.            The Borrower has requested that certain modifications to the
Credit Agreement as more fully set forth herein.

C.            The Lenders party hereto and the Borrower have agreed to amend the
Credit Agreement and DBTCA has agreed to act as administrative agent on behalf
of the Lenders and as collateral agent on behalf of the Benefited Creditors on
the terms and subject to the conditions set forth herein and in the other Loan
Documents.

1


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

AGREEMENT


1.             AMENDMENTS TO ANNEX I OF THE CREDIT AGREEMENT.  EFFECTIVE AS OF
THE DATE HEREOF, ANNEX I OF THE CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)           THE DEFINITION OF “AFFILIATE GUARANTORS” IS HEREBY AMENDED BY
DELETING THE WORDS “MACERICH GREAT FALLS LIMITED PARTNERSHIP, A CALIFORNIA
LIMITED PARTNERSHIP” AND “MACERICH OKLAHOMA LIMITED PARTNERSHIP, A CALIFORNIA
LIMITED PARTNERSHIP” FROM THAT DEFINITION.


(B)           THE DEFINITION OF “APPLICABLE BASE RATE” IS HEREBY AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:

“Applicable Base Rate” shall mean, with respect to any Base Rate Loan for the
Interest Period applicable to such Base Rate Loan, the floating rate per annum
equal to the daily average Base Rate in effect during the applicable calculation
period plus the percentage (per annum) set forth below which corresponds to the
applicable ratio of Total Liabilities to Gross Asset Value (expressed as a
percentage) as measured at the end of each Fiscal Quarter:

Ratio of Total Liabilities
to Gross Asset Value

 

Base Rate Spread

 

 

 

 

 

Less than 60%

 

0

%

 

 

 

 

Greater than or equal to 60%

 

.10

%

 


NOTWITHSTANDING THE FOREGOING, IF THE COMPLIANCE CERTIFICATE IS NOT DELIVERED
PURSUANT TO THE CREDIT AGREEMENT FOR PURPOSES OF CALCULATING THE RATIO OF TOTAL
LIABILITIES TO GROSS ASSET VALUE (OR IF SUCH CALCULATION CANNOT BE MADE FOR ANY
OTHER REASON), THEN THE “BASE SPREAD” ABOVE SHALL BE .10%.  ANY CHANGE IN THE
APPLICABLE BASE RATE RESULTING FROM A CHANGE IN THE RATIO OF TOTAL LIABILITIES
TO GROSS ASSET VALUE SHALL NOT TAKE EFFECT UNTIL THE FIFTH BUSINESS DAY AFTER
THE COMPLIANCE CERTIFICATE WITH RESPECT TO A FISCAL QUARTER IS (OR IS REQUIRED
TO BE) DELIVERED.


(C)           THE DEFINITION OF “APPLICABLE LIBO RATE” IS HEREBY AMENDED IN ITS
ENTIRETY TO READ AS FOLLOWS:

2


--------------------------------------------------------------------------------


“Applicable LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the per annum rate equal to
the Reserve Adjusted LIBO Rate plus the percentage (per annum) set forth below
which corresponds to the applicable ratio of Total Liabilities to Gross Asset
Value (expressed as a percentage) as measured at the end of each Fiscal Quarter:

Ratio of Total Liabilities
to Gross Asset Value

 

LIBO Spread

 

 

 

 

 

Less than 50%

 

0.75

%

 

 

 

 

Greater than or equal to 50% but less than 55%

 

0.90

%

 

 

 

 

Greater than or equal to 55% but less than 60%

 

1.00

%

 

 

 

 

Greater than or equal to 60%

 

1.10

%

 

Notwithstanding the foregoing, if the Compliance Certificate is not delivered
pursuant to the Credit Agreement for purposes of calculating the ratio of Total
Liabilities to Gross Asset Value (or if such calculation cannot be made for any
other reason), then the “LIBO Spread” above shall be 1.1%.  Any change in the
Applicable LIBO Rate resulting from a change in the ratio of Total Liabilities
to Gross Asset Value shall not take effect until the fifth Business Day after
the Compliance Certificate with respect to a Fiscal Quarter is (or is required
to be) delivered.


(D)           THE DEFINITION OF “APPLICABLE UNUSED LINE FEE PERCENTAGE” IS
HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

“Applicable Unused Line Fee Percentage” means, for any day, with respect to the
unused line fee payable under Section 2.11 of the Credit Agreement, the
applicable rate per annum set forth below under the caption “Unused Line Fee
Rate” based upon the average daily Usage Percentage during the immediately
preceding month or shorter period if calculated on the Commitment Termination
Date:

3


--------------------------------------------------------------------------------


 

Usage
Percentage

 

Unused Line Fee Rate

 

Less than 50%

 

0.15

%

Greater than or equal to 50%

 

0.10

%

 


2.             AMENDMENT EFFECTIVE.  THIS FIRST AMENDMENT WILL BE EFFECTIVE
WHEN:


(A)           THIS FIRST AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS; AND


(B)           THE BORROWER HAS PAID THE REASONABLE FEES AND EXPENSES OF THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THIS FIRST AMENDMENT.


3.             COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE BORROWER.


(A)           THE BORROWER AND EACH OTHER BORROWER PARTY (BY ITS EXECUTION OF
THIS FIRST AMENDMENT), REAFFIRM ALL TERMS, COVENANTS, REPRESENTATIONS AND
WARRANTIES (EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES PERTAIN
SOLELY TO AN EARLIER DATE AS SET FORTH IN THE LOAN DOCUMENTS) THAT THEY MADE IN
THE LOAN DOCUMENTS, AS MODIFIED BY THIS FIRST AMENDMENT.


(B)           THE BORROWER REPRESENTS AND WARRANTS TO THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT THAT (I) THE BORROWER HAS THE
LEGAL POWER AND AUTHORITY TO ENTER INTO THIS FIRST AMENDMENT WITHOUT CONSENT OR
APPROVAL BY ANY THIRD PARTY AND (II) THIS FIRST AMENDMENT CONSTITUTES THE LEGAL,
VALID AND BINDING OBLIGATION OF THE BORROWER, ENFORCEABLE AGAINST THE BORROWER
IN ACCORDANCE WITH ITS TERMS, EXCEPT, IN EACH CASE, AS MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS RELATING TO
OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES AFFECTING
ENFORCEABILITY.


(C)           THE BORROWER REPRESENTS AND WARRANTS TO THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT THAT, AS OF THE DATE HEREOF, (I)
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING; (II) NO DEFAULT
OR EVENT OF DEFAULT WILL OCCUR AS A RESULT OF THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE BORROWER OF THIS AMENDMENT; (III) THE BORROWER HAS NOT GIVEN
ANY NOTICE OF ANY UNCURED DEFAULT UNDER THE CREDIT AGREEMENT; AND (IV) THERE ARE
NO LEGAL PROCEEDINGS COMMENCED OR THREATENED BY ANY BORROWER PARTY AGAINST THE
LENDERS, THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT.


(D)           THE BORROWER CONFIRMS AND ACKNOWLEDGES THAT, AS OF THE DATE
HEREOF, NEITHER IT NOR ANY OTHER BORROWER PARTY HAS ANY OFFSETS, DEFENSES,
CLAIMS, COUNTERCLAIMS, SETOFFS, OR OTHER BASIS FOR REDUCTION WITH RESPECT TO ANY
OF THE OBLIGATIONS.

4


--------------------------------------------------------------------------------



4.             EFFECT UPON LOAN DOCUMENTS.


(A)           EXCEPT AS SPECIFICALLY SET FORTH IN THIS FIRST AMENDMENT, THE LOAN
DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND
CONFIRMED.


(B)           THE PARTIES HERETO SPECIFICALLY ACKNOWLEDGE AND AGREE THAT THE
CREDIT AGREEMENT, AS HEREBY AMENDED, IS IN FULL FORCE AND EFFECT IN ACCORDANCE
WITH ITS TERMS AND HAS NOT BEEN MODIFIED, EXCEPT PURSUANT TO THIS FIRST
AMENDMENT.


(C)           ALL REFERENCES TO THE “CREDIT AGREEMENT” IN THE CREDIT AGREEMENT
AND ANY OTHER LOAN DOCUMENT SHALL MEAN AND REFER TO THE CREDIT AGREEMENT, AS
MODIFIED HEREBY.


(D)           THIS FIRST AMENDMENT SHALL BE A LOAN DOCUMENT FOR ALL PURPOSES
UNDER THE CREDIT AGREEMENT.


(E)           EXCEPT TO THE EXTENT EXPRESSLY SET FORTH HEREIN, THE EXECUTION,
DELIVERY AND EFFECTIVENESS OF THIS FIRST AMENDMENT SHALL NOT OPERATE AS A WAIVER
OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER, THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT UNDER THE LOAN DOCUMENTS, OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT EXECUTED AND/OR DELIVERED IN CONNECTION THEREWITH.


5.             GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT AGENTS AND LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.


6.             COUNTERPARTS.  THIS FIRST AMENDMENT MAY BE EXECUTED BY ONE OR
MORE OF THE PARTIES TO THIS FIRST AMENDMENT IN ANY NUMBER OF SEPARATE
COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN ORIGINAL, AND
ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.

[Signatures Begin on Next Page]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the
$1,500,000,000 Second Amended and Restated Revolving Loan Facility Credit
Agreement to be executed as of the day and year first above written.

BORROWER:

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Executive Vice President, Secretary

 

 

 

 

and General Counsel

 

GUARANTORS:

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President, Secretary

 

 

 

and General Counsel

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

MACERICH TWC II CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President, Secretary and

 

 

 

General Counsel

 

MACERICH TWC II LLC,

 

a Delaware limited liability company

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

Its sole member

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

 

Title:

Executive Vice President,

 

 

 

 

 

Secretary and General

 

 

 

 

 

Counsel

 

MACERICH WRLP CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President, Secretary and

 

 

 

General Counsel

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

MACERICH WRLP, LLC,

 

a Delaware limited liability company

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

Its sole member

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

 

Title:

Executive Vice President,

 

 

 

 

 

Secretary and General

 

 

 

 

 

Counsel

 

MACERICH WRLP II CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President, Secretary and

 

 

 

General Counsel

 

MACERICH WRLP II, LP,

 

a Delaware limited liability company

 

 

 

By:

Macerich WRLP II Corp.,

 

 

a Delaware corporation,

 

 

Its general partner

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Executive Vice President, Secretary

 

 

 

 

and General Counsel

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

MACERICH WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

Its sole member

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

 

Title:

Executive Vice President,

 

 

 

 

 

Secretary and General

 

 

 

 

 

Counsel

 

IMI WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

Its sole member

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

 

Title:

Executive Vice President,

 

 

 

 

 

Secretary and General

 

 

 

 

 

Counsel

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

MACERICH WESTSIDE ADJACENT LIMITED

 

PARTNERSHIP,

 

a California limited partnership

 

 

 

 

By:

Macerich Westside Adjacent GP Corp.,

 

 

a Delaware corporation,

 

 

Its general partner

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Executive Vice President, Secretary

 

 

 

 

and General Counsel

 

MACERICH SASSAFRAS LIMITED PARTNERSHIP,

 

a California limited partnership

 

 

 

By:

Macerich Sassafras GP Corp.,

 

 

a Delaware corporation,

 

 

Its general partner

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Executive Vice President, Secretary

 

 

 

 

and General Counsel

 

NORTHGATE MALL ASSOCIATES,

 

a California general partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Executive Vice President, Secretary

 

 

 

 

and General Counsel

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

WALLEYE RETAIL INVESTMENTS LLC,

 

a Delaware limited liability company

 

 

 

By:

Macerich Walleye LLC,

 

 

a Delaware limited liability company,

 

 

Its managing member

 

 

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

 

a Delaware limited partnership,

 

 

 

Its sole member

 

 

 

 

 

 

 

By:

The Macerich Company,

 

 

 

 

a Maryland corporation,

 

 

 

 

Its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

 

 

 

Name:

Richard A. Bayer

 

 

 

 

 

Title:

Executive Vice

 

 

 

 

 

 

President, Secretary and

 

 

 

 

 

 

General Counsel

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


LENDERS AND AGENTS:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as

 

Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ James Rolison

 

 

 

Name:

James Rolison

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Linda Wang

 

 

 

Name:

Linda Wang

 

 

Title:

Director

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


Comerica Bank

By:

/s/ James Graycheck

 

Name:

JAMES GRAYCHECK

Title:

VICE PRESIDENT

P

GOLDMAN SACHS CREDIT PARTNERS L.P.

By:

/s/ Douglas Tansey

 

Name:

Douglas Tansey

Title:

Authorized Signatory

 

Emigrant Realty Finance, LLC

By:

/s/ David J. Feingold

 

Name:

David J. Feingold

Title:

Managing Director

 

BARCLAYS BANK PLC

By:

/s/ Esther Carr

 

Name:

Esther Carr

Title:

Manager

 

HUA NAN COMMERCIAL BANK, LTD.

NEW YORK AGENCY

By:

/s/ Henry Hsieh

 

Name:

Henry Hsieh

Title:

Assistant Vice President

 

E. Sun Commercial Bank, Ltd., Los Angeles Branch

By:

/s/ Benjamin Lin

 

Name:

Benjamin Lin

Title:

EVP & General Manager

 

[MIDFIRST BANK, a federally chartered savings association]

By:

/s/ Todd G. Wright

 

 

Todd G. Wright

 

Vice President

 

Union Bank of California

By:

/s/ Gilbert Rosas

 

Name:

Gilbert Rosas

Title:

Vice President

 

People’s United Bank

By:

/s/ Maurice Fry

 

Name:

Maurice Fry

 

Title:

Vice President

 

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


Mega International Commercial Bank Co., Ltd., Los Angeles Branch

By:

/s/ Chia Jang Liu

 

Name:

Chia Jang Liu

Title:

SVP & General Manager

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

/s/ Bryan Stevens

 

Name:

Bryan Stevens

Title:

Vice President

 

Chang Hwa Commercial Bank, Ltd., New York Branch

By:

/s/ Jim C.Y. Chen

 

Name:

Jim C.Y. Chen

Title:

VP & General Manager

 

BAYERISCHE LANDESBANK, New York Branch

By:

/s/ Timothy Wagner

 

 

Timothy Wagner

 

First Vice President

 

By:

/s/ Donna M. Quilty

 

 

Donna M. Quilty

 

Vice President

 

 

EUROHYPO AG, NEW YORK BRANCH, as

 

Lender

 

 

 

 

 

By:

/s/ Robert D. Gominiak

 

 

 

Name:

Robert D. Gominiak

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen Cox

 

 

 

Name:

Stephen Cox

 

 

 

Title:

Director

 

 

HYPO REAL ESTATE CAPITAL CORPORATION

By:

/s/ Christoph Donner

 

Name:

Christoph Donner

Title:

Managing Director

 

 

 

 

By:

/s/ Johann Jauss

 

Name:

Johann Jauss

Title:

Senior Associate

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION,

 

a national banking association

 

 

 

 

 

By:

/s/ Adrian Metter

 

 

 

Name:

Adrian Metter

 

 

Title:

Vice President

 

Land Bank of Taiwan

By:

/s/ Henry C.R. Leu

 

Name:

Henry C.R. Leu

Title:

Vice President & General Manager, Los Angeles Branch

 

PNC BANK, NATIONAL ASSOCIATION

By:

/s/

 

Name:

 

Title:

Senior Vice President

 

JPMorgan Chase Bank, N.A., as Syndication Agent and a Lender

By:

/s/ Marc E. Costantino

 

Name:

Marc E. Costantino

Title:

Executive Director

 

Sovereign Bank

By:

/s/ T. Gregory Donohue

 

Name:

T. Gregory Donohue

Title:

Senior Vice President

 

[LENDER]

By:

/s/ Mathels

 

Name:

Mathels

 

Title:

Exec. Dir.

 

 

Schappo 706382

 

 

 

/s/ Schappo

 

 

 

 

[g241991ke07i001.jpg]

 

[g241991ke07i002.jpg]

[LENDER]

By:

/s/

 

/s/ Christian Girke

 

Name:

 

 

Christian Girke

 

Title:

SVP

 

Vice President

 

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.

By:

/s/ James P. Johnson

 

Name:

James P. Johnson

Title:

Senior Vice President

 

The Royal Bank of Scotland, plc

By:

/s/ Brett E. Thompson

 

Name:

Brett E. Thompson

Title:

Vice President

 

United of Omaha Life Insurance Company

By:

/s/ B. Peter Newland III

 

Name:

B. Peter Newland III

Title:

Senior Vice President

 

THE BANK OF EAST ASIA, LIMITED, LOS ANGELES BRANCH

By:

/s/ David Loh

 

Name:

David Loh

Title:

EVP-Chief Lending Officer

 

By:

/s/ Victor Li

 

Name:

Victor Li

Title:

General Manager

 

ING REAL ESTATE FINANCE (USA), LLC

Senior Managing Agent

By:

/s/ Maria D. Kastanis

 

Name:

Maria D. Kastanis

Title:

Senior Director

 

First Commercial Bank, New York Agency

By:

/s/ Bruce M. J. Ju

 

Name:

Bruce M. J. Ju

Title:

SVP & General Manager

 

MORGAN STANLEY BANK

By:

/s/ Daniel Twenge

 

Name:

Daniel Twenge

 

Title:

Authorized Signatory

 

 

Morgan Stanley Bank

 

 

RAYMOND JAMES BANK, FSB

By:

/s/ William J. Hindman

 

Name:

William J. Hindman

Title:

Vice President, Senior Real Estate Banker

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------


MERRILL LYNCH BANK USA,

By:

/s/ David Millett

 

Name:

David Millett

Title:

Vice President

 

[LENDER]

By:

/s/ Gabe Potyondy

 

Name:

Gabe Potyondy

 

Title:

Vice President

 

 

Investment Advisor to

 

 

AIB Debt Management Limited

 

 

By:

/s/ Derrick Lynch

 

Name:

Derrick Lynch

 

Title:

Vice President

 

 

Investment Advisor to

 

 

AIB Debt Management, Limited

 

 

SOCIÉTÉ GÉNÉRALE

By:

/s/ Don Mason

 

Name:

Don Mason

Title:

Managing Director

 

Calyon New York Branch

By:

/s/ John A. Wain

 

Name:

John A. Wain

Title:

Managing Director

 

By:

/s/ Daniel J. Reddy

 

Name:

Daniel J. Reddy

Title:

Director

 

BANK OF THE WEST,

a California banking corporation

By:

/s/ Pamela McGlynn

 

 

Pamela McGlynn, Vice President and

 

Documentation Supervisor

 

By:

/s/ Stacey Michrowski

 

 

Stacey Michrowski,

 

Senior Vice Presient

 

 

Signature Page to

Macerich FIRST AMENDMENT TO THE

$1,500,000,000 SECOND AMENDED AND RESTATED

REVOLVING LOAN FACILITY CREDIT AGREEMENT


--------------------------------------------------------------------------------